Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2 and 4-7 are currently pending and a preliminary amendment to the claims filed on 04/19/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5-7 recites “adequately sanitize” which is a relative term and it is not clear what degree is considered as “adequately sanitize”.  What factors should be considered "adequately sanitize" varies widely in the art depending on the individual situation as well as the person making the determination of factors which may mainly depend on used ingredients, their amounts in the composition, and specific physiological condition.
Suggestion: Applicant may consider amending the relevant limitation as “sanitize the user’s hands of bacteria to inhibit infectious disease transmission”. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trendhunter, Sanitizer ([retrieved from on-line website: https://www.trendhunter.com/trends/seaweed-capsule, 2020, page 1]).

Applicant claims including the below claim 1 filed on 04/19/2021:

    PNG
    media_image1.png
    276
    752
    media_image1.png
    Greyscale

For examination purpose,  the claimed limitations led by “configured to” is just intended use and thus does not carry patentable weight. In this regard, please see case law stating that [W]e find that such “configured to” language merely represents a statement of intended use of the processing device which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).


Prior Art
Trendhunter teaches a hand sanitizer in the form of liquid capsule, bursting the capsule inside clenched hands releases a measured optimum amount of hand sanitizer and the sanitizer is a single use item that could be easily be dispensed as needed. It is implicit that the hand sanitizer is safe to human body because if not, it cannot be used. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In light of the foregoing, instant claim 1 is anticipated by Trendhunter. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2 and 4-7 are rejected under 35 USC 103 as being obvious over Kocher (US6228375B12, IDS of 03/16/2021)  in view of  Reddy et al. (US2007/0072780A1).

Applicant claims including the below claims 1, 6 and 7 filed on 04/19/2021:

    PNG
    media_image1.png
    276
    752
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    161
    763
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    291
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    333
    756
    media_image5.png
    Greyscale


For examination purpose,  the claimed limitations led by “configured to” is just intended use and thus does not carry patentable weight. In this regard, please see case law stating that [W]e find that such “configured to” language merely represents a statement of intended use of the processing device which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Kocher teaches micro-hand sanitizer (title) comprising a micro, single-use disposable packaging container such as capsule with a volumetric capacity on the order of 0.25 to 2.0 mm and the container containing a hand sanitizing solution or substance to sanitize the hands from common bacteria, viruses or biological agents (abstract) and in particular, the sanitizing system comprising an encapsulating container such as capsule sized to be held and opened between two fingers and composed of a disposable material which is capable of only single use; sanitizing substance contained within the miniature encapsulating container; said encapsulating container holding about 0.25 to 5.0 milliliters of said sanitizing substance; said encapsulating container has a shape selected from the group consisting of a sphere, cylinder, capsule and disk … (claim 1 of prior art); the sides of the capsule are squeezed hard between two fingers and the area will rupture spraying the contents in the intended direction (Figs. 1-3 and its descriptions); and capsule is made of soft crushable material (page 3, lines 33-36). 
However, Kocher does not expressly teach the volumes of capsule and topical solution are at least 3.0ml and semi-synthetic vegetable material of instant claims 2 and 4-7. The deficiency is cured by Reddy. 
Reddy teaches an encapsulated liquid cleanser (title) and that is, a personal cleansing article having a capsule and a liquid cleansing composition contained within the capsule is disclosed; the capsule is made to contain a trigger such that upon the occurrence of a specific event, the liquid cleansing composition is released from the capsule, and a method for personal cleansing using such an article is also disclosed (abstract); the liquid cleanser is used for hand washing ([0001]); the trigger is capsule with a water-soluble shell (e.g., [0007] and claim 4 of prior art); the capsule is crushed between hands of a user such that the outer shell are ruptured and the liquid cleansing composition is released ([0024]); the outer shell material of the capsule may be made of materials including cellulose, acrylics, vinyls, etc., ([0043]) wherein the cellulose includes natural or synthetic substances such as cellulose, its ester, ether, HPMC, HPC, HPMCP, CAP ([0044]-[0045]) which reads on the claimed semi-synthetic vegetable material; the capsule is filled with about 5 ml of an aqueous cleansing formulation (Example 1) which overlaps the instant range of at least 3 ml and thus the capsule contains aqueous cleansing formulation and thus, it should have a volume greater than about 5ml which overlaps the instant range of at least 3 ml which overlaps the instant range of at least 3 ml. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Kocher is that Kocher does not expressly teach the volumes of capsule and topical solution are at least 3.0ml and semi-synthetic vegetable material of instant claims 2 and 4-7. The deficiencies are cured by Reddy. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from personal articles, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define shell of capsule of Kocher with vegetable material such as cellulose and to optimizing volumes of capsule and sanitizer solution as taught by Reddy
Further definition of shell material with vegetable material would have yielded no more than the predictable results (easily rupturable) and the volumes of capsule and sanitizer solution of the applied art would be optimized with the claimed ranges depending on the intended purpose, in the absence of criticality evidence of the claimed ranges. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US10413025B1 discloses a wearable hand-sanitizing capsule beads in the form of necklace or bracelet wherein the capsule beads comprise sanitizing fluid and beads are made of material including at least one of gelatin or cellulose.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/          Primary Examiner, Art Unit 1613